
	

113 HR 2239 IH: Stop Court-Packing Act
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2239
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Mr. Cotton introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To reduce the number of Federal judgeships for the U.S.
		  Court of Appeals for the District of Columbia Circuit.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Court-Packing
			 Act.
		2.Reduction of
			 Federal judgeships for U.S. Court of Appeals for the District of Columbia
			 CircuitThe table contained in
			 section 44(a) of title 28, United States Code, is amended in the item relating
			 to the District of Columbia circuit court of appeals, by striking
			 11 and inserting 8.
		
